Citation Nr: 0837992	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

2. Entitlement to an initial compensable rating for bilateral 
hearing loss.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans 



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1980 to December 1981, the character of which is a bar 
to VA benefits.  The veteran subsequently had active service 
in the Montana Army National Guard to include periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) between April 1986 and June 1999 and 
from July 2003 to January 2005.  The veteran was mobilized 
for active duty from August 19, 2004, to September 14, 2004.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in January 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT 

1. Clear and unmistakable evidence demonstrates that 
degenerative disc disease of the cervical spine pre-existed 
the period of active duty from August 19, 2004, to September 
14, 2004, and clear and unmistakable evidence demonstrates 
that the pre-existing degenerative disc disease of the 
cervical spine did not increase in disability during the 
period of active duty from August 19, 2004, to September 14, 
2004. 

2. Bilateral hearing loss is manifested by an auditory acuity 
level of no more than II in the right ear and an auditory 
acuity level of no more than II in the left ear. 




CONCLUSIONS OF LAW

1. Degenerative disc disease of the cervical spine both pre-
existed and was not aggravated by active duty from August 19, 
2004, to September 14, 2004, rebutting the presumption of 
soundness.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.304(b) (2007).  

2. The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §1155 
(West 2002 &Supp. 2008); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2007).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claim of service connection, the RO provided pre- and 
post- adjudication VCAA notice by letters, dated in March 
2005 and in June 2006.  The veteran was notified of the type 
of evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during active service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during active 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit records not in the custody 
of a Federal agency, such as private medical records or 
authorize VA to obtain private medical records on his behalf.  
The notice included the provisions for the effective date of 
the claim, and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim). 



To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the statement of the case, dated in February 
2007.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

On the claim for increase, the RO provided the veteran with 
pre-adjudication, substantial content-complying VCAA notice 
on the underlying claim of service connection for bilateral 
hearing loss by letter, dated in March 2005.  Where, as here, 
service connection has been granted and the disability rating 
assigned, the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision as to the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice. Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
initial claim for increase, following the initial grant of 
service connection.  Dingess, 19 Vet. App. 473 (2006); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service records 
and private medical records and has afforded the veteran VA 
examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Factual Background 

Records of the Army National Guard show that on examination 
for enlistment in the National Guard in May 2003 the veteran 
denied recurrent neck pain and the physical evaluation of the 
neck was normal.  He was disqualified because of hearing 
loss, but he was granted a waiver to enlist.  On September 5, 
2003, the veteran denied having any current medical problems. 

Private medical records show that in November 2003 the 
veteran complained of neck pain of about two months' 
duration.  It was noted that one night he went to bed feeling 
fine and woke up the next morning with a stiff neck.  He also 
described symptoms of numbness and tingling into the left 
hand.  There was no history of a neck injury.  In January 
2004, his symptoms were worsening.  In February 2004, a MRI 
revealed degenerative disc disease of the cervical spine.  

In April 2004, the veteran requested a temporary or permanent 
profile for National Guard service because of his neck 
condition, but the request was denied, and he was returned to 
full duty without restrictions.  In August 2004, the veteran 
was ordered to active duty for a pre-deployment health 
assessment, but he was medically disqualified due to hearing 
loss. 

On VA examination in May 2008, the veteran stated that in 
September 2003 he woke up with a stiff neck after a fire 
call.  He denied any previous history of neck injury, trauma, 
or pain.  After a review of the record, the examiner 
expressed the opinion that the cervical condition was not 
aggravated beyond normal progression. 

Of record are several statements from the veteran's family, 
friends, and service associates that discussed the veteran's 
neck problems during and subsequent to his military service. 

Principles of Service Connection

Service connection may be granted for a disability which is 
the result of a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 3.303(a). 

The term "active service" includes active duty, any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 
C.F.R. § 3.6(a).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or  manifest) evidence demonstrates that an injury 
or disease existed prior thereto and was not aggravated by 
such service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b). 

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153. 

Analysis

In August 2004, the veteran was ordered to active duty for a 
pre-deployment health assessment and although the veteran was 
examined the report of the examination is not in the record.  
Since an examination was conducted, but the results of the 
examination are not, and viewing the record in the light most 
favorable to the veteran, the veteran is presumed to have 
been in sound condition as to the cervical spine disability 
upon entry to service.  38 U.S.C.A. § 1111. 

The standard for rebutting the presumption of soundness 
requires that VA show by clear and unmistakable evidence that 
the veteran's disability both pre-existed and was not 
aggravated by service.  38 C.F.R. § 3.304(b).

The record shows that degenerative disc disease of the 
cervical spine by MRI was first documented in February 2004 
with onset dating to September 2003, which is clear and 
unmistakable evidence that the veteran's disability pre-
existed service.  There was no previous complaint, finding, 
history, treatment, or diagnosis of a cervical spine 
abnormality before September 2003, including the period of 
active service in the Montana Army National Guard between 
April 1986 and June 1999.  

The remaining question is whether the pre-existing disability 
of the cervical spine was aggravated by service.  

There is nothing in the records for the period of active duty 
from August 19, 2004, to September 14, 2004, of any increase 
in disability due to degenerative disc disease of the 
cervical spine, resulting for any superimposed injury or 
event.  As the service records are silent as to an increase 
in severity, the evidence is clear and unmistakable that the 
veteran had no increase of the pre-existing disc disease 
while on active duty. 

On the basis of the evidence of record, the Board finds that 
the evidence clearly and unmistakably shows that degenerative 
disc disease of the cervical spine both pre-existed and was 
not aggravated by active duty from August 19, 2004, to 
September 14, 2004, rebutting the presumption of soundness, 
and service connection is not established.  38 U.S.C.A. 
§ 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).



Claim for Increase

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more. 38 C.F.R. § 4.86(a), (b).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The record contains VA audiological testing in September 
2005, in November 2005, in December 2006, and in December 
2007. 

On audiological testing in September 2005, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz were 30, 30, 45 and 55, 
respectively, in the right ear and 40, 45, 80, and 75, 
respectively, in the left ear.  The average puretone 
threshold was 40 decibels in the right ear and 60 decibels in 
the left ear.  The speech discrimination scores were 96 
percent in the right ear and 92 percent in the left ear. 

Applying the results to TABLE VI, for the right ear the 
average puretone decibel loss of 40 is in the range of 
between 0 and 41 average puretone decibel loss, and the 
speech discrimination score of 96 is in the range of between 
92 and 100  percent, which yields a numerical designation of 
I.  For the left ear, the average puretone decibel loss of 60 
is in the range of between 58 and 65 average puretone decibel 
loss, and the speech discrimination score of 92 percent is in 
the range of between 92 and 100 percent, which yields a 
numerical designation of II.

Applying the results of TABLE VI, the numeral designations of 
I for the right ear and II for the left ear, to TABLE VII 
yields a disability rating of zero percent under Diagnostic 
Code 6100.

On audiometric testing in November 2005, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz were 25, 25, 50, and 50, 
respectively, in the right ear and 35, 55, 70, and 75, 
respectively, in the left ear . The average puretone 
threshold was 38 decibels in the right ear and 60 decibels in 
the left ear.  The speech discrimination scores were 90 
percent in the right ear and 92 percent in the left ear. 



Applying the results to TABLE VI, for the right ear the 
average puretone decibel loss of 38 is in the range of 
between 0 and 41 average puretone decibel loss, and the 
speech discrimination score of 90 is in the range of between 
84 and 90 percent, which yields a numerical designation of 
II.  For the left ear, the average puretone decibel loss of 
60 is in the range of between 58 and 65 average puretone 
decibel loss, and the speech discrimination score of 92 
percent is in the range of between 92 and 100 percent, which 
yields a numerical designation of II.

Applying the results of TABLE VI, the numeral designations of 
II for the right ear and II for the left ear, to TABLE VII 
yields a disability rating of zero percent under Diagnostic 
Code 6100.

On audiology testing in December 2006, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz were 25, 35, 70, and 70, 
respectively, in the right ear and 40, 45, 75, and 80, 
respectively, in the left ear. The average puretone threshold 
was 50 decibels in the right ear and 62 decibels in the left 
ear.  The speech discrimination scores were 92 percent in the 
right ear and 96 percent in the left ear. 

Applying the results to TABLE VI, for the right ear the 
average puretone decibel loss of 50 is in the range of 
between 50 and 57 average puretone decibel loss, and the 
speech discrimination score of 92 is in the range of between 
92 and 100 percent, which yields a numerical designation of 
I.  For the left ear, the average puretone decibel loss of 62 
is in the range of between 58 and 65 average puretone decibel 
loss, and the speech discrimination score of 96 percent is in 
the range of between 92 and 100 percent, which yields a 
numerical designation of II.

Applying the results of TABLE VI, the numeral designations of 
I for the right ear and II for the left ear, to TABLE VII 
yields a disability rating of zero percent under Diagnostic 
Code 6100.



On audiology testing in December 2007, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz were 25, 35, 55, and 50, 
respectively, in the right ear and 35, 55, 70, and 70, 
respectively, in the left ear.  The average puretone 
threshold was 41 decibels in the right ear and 58 decibels in 
the left ear.  The speech discrimination scores were 98 
percent in the right ear and 94 percent in the left ear. 

Applying the results to TABLE VI, for the right ear the 
average puretone decibel loss of 41 is in the range of 
between 0 and 41 average puretone decibel loss, and the 
speech discrimination score of 98 is in the range of between 
92 and 100 percent, which yields a numerical designation of 
I.  For the left ear, the average puretone decibel loss of 58 
is in the range of between 58 and 65 average puretone decibel 
loss, and the speech discrimination score of 94 percent is in 
the range of between 92 and 100 percent, which yields a 
numerical designation of II.

Applying the results of TABLE VI, the numeral designations of 
I for the right ear and II for the left ear, to TABLE VII 
yields a disability rating of zero percent under Diagnostic 
Code 6100. 

Since the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86

For above reasons, the preponderance of the evidence is 
against the claim for an initial compensable rating for 
bilateral hearing loss, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

                                                                    
(The Order follows on the next page.).





ORDER

Service connection for degenerative disc disease of the 
cervical spine is denied.

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


